DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 26 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The limitation “greedy approach” in claim 23 is considered indefinite. The term “greedy approach” is not specifically defined in the specification so as to inform what is actually required by the claimed method. It is uncertain if said limitation simply means any approach that is capable of maximizing edit distances among the vNRUMIs, or a particular approach (e.g. as illustrated in para [0179], para [0251], Fig. 1D of instant Specification).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, 9, 11, 12, 15, 16, 19, 20, 24, 25, 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pre-Grant Publication No. US 2017/0355984 A1 to Evans et al. (hereinafter “Evans”) (as referenced by Applicant; WIPO Publication No. WO 2017/214557 A1).
Regarding claim 1, Evans teaches a set of sequencing adapters (Abstract) comprising a plurality of double-stranded polynucleotides (para [0008] “there is a method of sequencing a nucleic acid molecule, comprising: sequencing a first strand of a duplex nucleic acid molecule, resulting in a first strand read; wherein the duplex nucleic acid molecule is ligated to a sequencing adapter prior to being amplified; and the sequencing adapter is randomly selected from a plurality of sequencing adapters comprising a duplex molecular barcode with a predetermined sequence.”), wherein: each double-stranded polynucleotide (para [0138] “FIG. 1A illustrates one embodiment of a Y-shaped sequencing adapter comprising a molecular barcode 10 and 10′…the molecular barcode 10 in the top strand is complementary to the molecular barcode 10′ on the bottom strand. In some embodiments, the sequencing adapter further comprises a second duplex region 20 and 20′ adjacent to the molecular barcode 10 and 10′. In some embodiments, the sequencing adapter comprises a non-complementary region 30 and 30′ adjacent to the molecular barcode 10 and 10′ or the second duplex region 20 and 20′”; Fig. 1A) comprises a double-stranded hybridized region (second duplex region 20 and 20), a single-
and at least one variable-length, nonrandom unique molecular index (vNRUMI) (molecular barcode 10 and 10’; para [0010] “the plurality of sequencing adapters comprises: a first sequencing adapter comprising a first duplex molecular barcode n nucleotides in length with a predetermined sequence; and a second sequencing adapter, comprising a second duplex molecular barcode n+x nucleotides in length with a predetermined sequence, wherein x is not zero.”; para [0006] “Prior methods of sequencing using molecular barcodes relied on molecular barcodes with an unknown sequence and uniform length prior to combining the sequencing adapters with the nucleic acid sequencing library. The molecular barcodes were either degenerate sequences (i.e., random N-mers) or semi-degenerate sequences (i.e., random N-mers with biases for a particular base at a given position).”; para [0119] “In contrast to previously used degenerate or semi-degenerate molecular barcodes, in some aspects described herein, the molecular barcodes have predetermined (i.e., known) sequences or nondegenerate sequences.”’; the duplex molecular barcodes of the plurality of sequencing adapters disclosed by Evans have variable lengths, and nondegenerate, predetermined sequences); 
variable-length, nonrandom unique molecular indices (vNRUMIs) of the set of sequencing adapters form a set of vNRUMIs configured to identify individual nucleic acid molecules (para [0005] “Amplicons with the same molecular barcode would be assumed to arise from the same original nucleic acid molecule.”) in a sample (para [0205] “The methods described herein can be useful for sequencing DNA sample from a subject. For example, blood sample can be taken from a subject”) for multiplex massively parallel sequencing (para [0191] “Sequencing can be performed using any known sequencing method, such as …massively parallel signature sequencing”; note massively parallel signature sequencing is multiplex);

and an edit distance between any two vNRUMIs of the set of vNRUMIs is not less than a first criterion value, wherein the first criterion value is at least two (para [0028] “the edit distance between each molecular barcode is 2 or more.”).

Regarding claim 2, Evans teaches the set of sequencing adapters of claim 1, wherein the set of vNRUMIs comprises vNRUMIs of 6 nucleotides and vNRUMIs of 7 nucleotides (para [0143] “the molecular barcodes are about 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, or 24 bases in length. In some embodiments, a composition comprises a plurality of sequencing adapters, and the sequencing adapters comprise molecular barcodes of at least two different lengths”).

Regarding claim 3, Evans teaches the set of sequencing adapters of claim 1, wherein the first criterion value is at least three (para [0141] “a molecular barcode in the plurality of sequencing adapters have an edit distance of 2 or more, 3 or more, 4 or more, 5 or more, 6 or more, 7 or more, or 8 or more from any other unique molecular barcode”).

Regarding claim 6, Evans teaches the set of sequencing adapters of claim 1, wherein the single-stranded 5' arm comprises a first primer binding sequence (para [0138] “the non-complementary region 30 and/or 30′ comprises a primer annealing site”).



Regarding claim 9, Evans teaches the set of sequencing adapters of claim 1, wherein the single-stranded 3' arm comprises a second primer binding sequence (para [0138] “the non-complementary region 30 and/or 30′ comprises a primer annealing site”).

Regarding claim 11, Evans teaches the set of sequencing adapters of claim 9, wherein the single-stranded 3' arm consists essentially of the second primer binding sequence (para [0138] “FIG. 1A illustrates one embodiment of a Y-shaped sequencing adapter comprising a molecular barcode 10 and 10′…the sequencing adapter comprises a non-complementary region 30 and 30′ adjacent to the molecular barcode 10 and 10′ or the second duplex region 20 and 20′. In some embodiments, the non-complementary region 30 and/or 30′ comprises a primer annealing site. Optionally, the primer annealing site extends into the second duplex region 20 and/or 20’”; para [0129] “It is understood that aspects and variations of the invention described herein include “consisting” and/or “consisting essentially of” aspects and variations.”).



Regarding claim 15, Evans teaches the set of sequencing adapters of claim 1, wherein the set of vNRUMIs includes no more than about 1,000 different vNRUMIs (para [0023] “In some embodiments of the method described above, the number of unique molecular barcodes in the plurality of sequencing adapters is between 2 and about 500.”).

Regarding claim 16, Evans teaches the set of sequencing adapters of claim 1, wherein the set of vNRUMIs includes no more than about 200 different vNRUMIs (para [0140] “the number of unique molecular barcodes in the plurality of sequencing adapters is between 2 and about 500, such as …between about 50 and about 200, between about 10 and about 50, between about 50 and about 100, between about 75 and about 150, between about 100 and about 200”).

Regarding claim 19, Evans teaches the set of sequencing adapters of claim 1, wherein the set of vNRUMIs excludes sequences having three or more consecutive identical bases (para [0150] “the molecular barcodes do not comprise homopolymer sequences (such as three or more consecutive, identical nucleotides…)”).



Regarding claim 24, Evans teaches a set of sequencing adapters (Abstract) comprising a plurality of double-stranded polynucleotides (para [0008]), wherein: 
each double-stranded polynucleotide comprises at least one variable-length, nonrandom unique molecular index (vNRUMI) (molecular barcode 10 and 10’; para [0010] “the plurality of sequencing adapters comprises: a first sequencing adapter comprising a first duplex molecular barcode n nucleotides in length with a predetermined sequence; and a second sequencing adapter, comprising a second duplex molecular barcode n+x nucleotides in length with a predetermined sequence, wherein x 
variable-length, nonrandom unique molecular indices (vNRUMIs) of the set of sequencing adapters form a set of vNRUMIs configured to identify individual nucleic acid molecules (para [0005] “Amplicons with the same molecular barcode would be assumed to arise from the same original nucleic acid molecule.”) in a sample (para [0205] “The methods described herein can be useful for sequencing DNA sample from a subject. For example, blood sample can be taken from a subject”) for multiplex massively parallel sequencing (para [0191] “Sequencing can be performed using any known sequencing method, such as …massively parallel signature sequencing”; note massively parallel signature sequencing is multiplex); 
the set of vNRUMIs comprises sequences having two or more molecular lengths (para [0010] “the plurality of sequencing adapters comprises: a first sequencing adapter comprising a first duplex molecular barcode n nucleotides in length with a predetermined sequence; and a second sequencing adapter, comprising a second duplex molecular barcode n+x nucleotides in length with a predetermined sequence, wherein x is not zero.”); 
and an edit distance between any two vNRUMIs of the set of vNRUMIs is not less than a first criterion value, wherein the first criterion value is at least two (para [0028] “the edit distance between each molecular barcode is 2 or more.”).

Regarding claim 25, Evans teaches the set of sequencing adapters of claim 24, wherein each double-stranded polynucleotide further comprises a double-stranded hybridized region (second duplex region 20 and 20), a single-stranded 5' arm (non-complementary region, 30; para [0138]), a single-stranded 3' arm (non-complementary region, 30′; para [0138]).


(a) applying sequencing adapters to DNA fragments in the sample to obtain DNA-adapter products (para [0201] “FIG. 8 illustrates one embodiment of a method of sequencing a duplex nucleic acid molecule. A composition comprising a plurality of sequencing adapters is combined with a duplex nucleic acid molecule…The sequencing adapters comprise the molecular barcode (marked by letters (A, B, C, etc.) to denote different sequences). The duplex nucleic acid molecule comprises a first strand (Strand 1, solid line) and a second strand (Strand 1′, dashed line) …The sequencing adapters are randomly ligated to the duplex nucleic acid.”), 
wherein each of the sequencing adapters (para [0138] “FIG. 1A illustrates one embodiment of a Y-shaped sequencing adapter comprising a molecular barcode 10 and 10′…the molecular barcode 10 in the top strand is complementary to the molecular barcode 10′ on the bottom strand. In some embodiments, the sequencing adapter further comprises a second duplex region 20 and 20′ adjacent to the molecular barcode 10 and 10′. In some embodiments, the sequencing adapter comprises a non-complementary region 30 and 30′ adjacent to the molecular barcode 10 and 10′ or the second duplex region 20 and 20′”; Fig. 1A) comprises a double-stranded hybridized region (second duplex region 20 and 20), a single-stranded 5' arm (non-complementary region, 30; para [0138]), a single-stranded 3' arm (non-complementary region, 30′; para [0138]), and at least one variable- length, nonrandom unique molecular index (vNRUMI) selected from a set of variable-length, nonrandom unique molecular indices (vNRUMIs) having two or more different molecular lengths (molecular barcode 10 and 10’; para [0010] “the plurality of sequencing adapters comprises: a first sequencing adapter comprising a first duplex molecular barcode n nucleotides in length with a predetermined sequence; and a second sequencing adapter, comprising a second duplex molecular barcode n+x nucleotides in length with a predetermined sequence, wherein x is not zero.”; the duplex molecular barcodes of the plurality of sequencing adapters 
(b) amplifying the DNA-adapter products to obtain a plurality of amplified polynucleotides (para [0201] “In the illustrated example, a sequencing adapter with a molecular barcode labeled “A” and “B” are ligated to the duplex nucleic acid with Strand 1 and Strand 1′. The duplex nucleic acid is then amplified to produce multiple copies of the duplex nucleic acid.”); 
(c) sequencing the plurality of amplified polynucleotides, thereby obtaining a plurality of reads associated with the set of vNRUMIs (para [0201] “After amplification, the first strand (or both the first strand and the second strand) is sequenced, thereby generating a set of sequencing reads. A consensus sequence from the reads can then be generated using the set of Strand 1 reads, as shown in FIG. 9A.”; note the sequencing reads as seen in Fig. 8 of Evans are associated with molecular barcodes “A” and “B”); 
(d) identifying, among the plurality of reads, reads associated with a same vNRUMI (para [0202] “Referring now to FIG. 9A, a consensus sequence is generated using the set of strand reads illustrated in FIG. 8. The molecular barcodes are identified, and the set of strand reads is compiled based on identity between the molecular barcodes, and a consensus sequence is constructed”; Fig. 9A);
and (e) determining a sequence of a DNA fragment in the sample using the reads associated with the same vNRUMI (para [0202] “Referring now to FIG. 9A, a consensus sequence is generated using the set of strand reads illustrated in FIG. 8. The molecular barcodes are identified, and the set of strand .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of US Pre-Grant Publication No. US 2018/0037885 A1 to Lebofsky et al. (hereinafter “Lebofsky”).
Regarding claim 4, Evans teaches the set of sequencing adapters of claim 1, but fails to teach the double-stranded hybridized region comprises a sequence of SEQ ID NO: 1 (AGATGTGTATAAGAGACAG).
Lebofsky teaches an adapter comprising a plurality of double-stranded polynucleotides (para [0154]; Fig. 8b), wherein: each double-stranded polynucleotide comprises a double-stranded hybridized region (Fig. 8b; note P5 side nextera adaptor comprises a double stranded region comprising the sequence of SEQ ID NO: 1 (AGATGTGTATAAGAGACAG)), a single-stranded 5' arm (Fig. 8b; note P5 side nextera adaptor comprises a single-stranded 5’ arm)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date in the art the double-stranded hybridized region comprises sequence SEQ ID NO: 1 (AGATGTGTATAAGAGACAG), because said sequence functions as a transposon end for tagmentation in a sequencing process (para [0058]-[0059] of Lebofsky).


Lebofsky teaches an adapter comprising a plurality of double-stranded polynucleotides (para [0154]; Fig. 8b), wherein: each double-stranded polynucleotide comprises a double-stranded hybridized region (Fig. 8b; note P5 side nextera adaptor comprises a double stranded region comprising the sequence of SEQ ID NO: 2 (5’-CTGTCTCTTATACACATCT-3’), a single-stranded 5' arm (Fig. 8b; note P5 side nextera adaptor comprises a single-stranded 5’ arm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date in the art the double-stranded hybridized region comprises sequence SEQ ID NO: 2 (CTGTCTCTTATACACATCT), because said sequence functions as a transposon end for tagmentation in a sequencing process (para [0058]-[0059] of Lebofsky).
Regarding claim 7, Evans teaches the set of sequencing adapters of claim 6, but fails to teach the first primer binding sequence is a sequence of SEQ ID NO: 3 (TCGTCGGCAGCGTC).
Lebofsky teaches an adapter comprising a plurality of double-stranded polynucleotides (para [0154]; Fig. 8b), wherein: each double-stranded polynucleotide comprises a double-stranded hybridized region (Fig. 8b; note P5 side nextera adaptor comprises a double stranded region), a single-stranded 5' arm comprising a primer binding sequence SEQ ID NO: 3 (TCGTCGGCAGCGTC) (para [0016]; Fig. 8b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date in the art the first primer binding sequence is a sequence of SEQ ID NO: 3 (TCGTCGGCAGCGTC), because said sequence functions to load a tagmentase for tagmentation in a sequencing process (para [0058]; para [0090] of Lebofsky).

Regarding claim 10, Evans teaches the set of sequencing adapters of claim 9, but fails to teach the second primer binding sequence is a sequence of SEQ ID NO: 5 (CCGAGCCCACGAGAC).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date in the art the second primer binding sequence is a sequence of SEQ ID NO: 5 (CCGAGCCCACGAGAC), because said sequence functions to load a tagmentase for tagmentation in a sequencing process (para [0058]; para [0090] of Lebofsky).

Claim 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of WIPO Publication No. WO 2016/040901 A1 to Diehn et al. (hereinafter “Diehn”) (as referenced by Applicant).
Regarding claim 13, Evans teaches the set of sequencing adapters of claim 1, but fails to teach the double-stranded polynucleotide comprises a vNRUMI on the single-stranded 5' arm.
Diehn teaches a set of sequencing adapters (Abstract), comprising a plurality of double-stranded polynucleotides (para [0016]; para [0067]-[0069]), which each double-stranded polynucleotide comprises a double-stranded hybridized region a single-stranded 5' arm (para [0016]), a single-stranded 3' arm (para [0016]), and a molecular barcode on the single-stranded 5' arm (para [0087]-[0088]; Table A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try placing of vNRUMI on the single-stranded 5' arm, given the 

Regarding claim 14, Evans teaches the set of sequencing adapters of claim 1, but fails to teach the double-stranded polynucleotide comprises a vNRUMI on the single-stranded 3' arm.
Diehn teaches a set of sequencing adapters (Abstract), comprising a plurality of double-stranded polynucleotides (para [0016]; para [0067]-[0069]), which each double-stranded polynucleotide comprises a double-stranded hybridized region a single-stranded 3' arm (para [0016]), a single-stranded 3' arm (para [0016]), and a molecular barcode on the single-stranded 3' arm (para [0087]-[0088]; Table A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try placing of vNRUMI on the single-stranded 3' arm, given the finite number of identified, predictable arrangement of molecular barcodes on the sequencing adapters (Table A of Diehn). MPEP 2143 (I) E.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of US Pre-Grant Publication No. US 2013/0267428 A1 to Van Gelder et al. (hereinafter “Van Gelder”).
Regarding claim 18, Evans teaches the set of sequencing adapters of claim 1 but fails to teach the edit distance is Levenshtein distance. 
Van Gelder teaches a set of barcodes for multiplex sequencing, wherein the barcodes comprise 2 Levenshtein edit distance (para [0060]). 
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the set of adapters of Evans to comprise vNRUMIs differing .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of WIPO Publication No. WO 2015/179493 A1 to Zhou et al. (hereinafter “Zhou”). 
Regarding claim 21, Evans teaches the set of sequencing adapters of claim 1, but fails to teach the set of vNRUMIs excludes sequences having a same base at the last two positions.
Zhou teaches a method of generating a set of barcodes for sequencing (Abstract; para [0010] “the set of barcodes is used for nucleic acid sequencing.”), excluding barcode sequences having homopolymer of 2 nucleotides in length (para [0009] “the method further comprises removing the candidate barcode having a homopolymer run greater than or equal to 2 nucleotides in length.”).
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention to have excluded sequences having a same base at two consecutive positions, e.g. at the last two positions, to increase distinctiveness within the set of barcodes (para [0005] “When designing a set of DNA barcodes, requiring a minimum number of substitutions, insertions, or deletions (or edit distance) to convert one barcode into another may be of great importance, because if two barcodes in the set are too similar, then one can be mistaken for the other if errors occur during synthesis, amplification, or sequencing.”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of US Pre-Grant Publication No. US 2018/0223350 A1 to Galvin et al. (hereinafter “Galvin”). 
Regarding claim 22, Evans teaches the set of sequencing adapters of claim 1, but fails to teach the set of vNRUMIs excludes sequences having a thymine base at the last position.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Evans to exclude barcode sequences having a thymine base at the last position, as taught by Galvin, to prevent creating monotemplates (para [0017]; para [0070]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of WIPO Publication No. WO 2016/168351 A1 to Lau et al. (hereinafter “Lau”) (as referenced by Applicant). 
Regarding claim 26, Evans teaches the set of sequencing adapters of claim 24, but fails to teach each double-stranded polynucleotide is double stranded over substantially the full length of the polynucleotide.
Lau teaches a set of sequencing adapters (Abstract) comprising a plurality of double-stranded polynucleotides (pg 15, para 2 “With reference to Fig. 1A, provided herein a population of nucleic acid adaptors of formula X-Y-Z, where region X is an amplification sequence, region Y comprises a molecular barcode having a variable sequence, and region Z comprises a 3' hydroxyl or is a transposon end. As illustrated in Fig. 1A, at least region Y (which contains the molecular barcode) and part of Z may be double stranded”), wherein: 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try designing an adaptor that is double stranded over substantially .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of US Pre-Grant Publication No. US 2015/0110836 A1 to Glanville et al. (hereinafter “Glanville”), further in view of Zhou.
Regarding claim 23, Evans teaches the set of sequencing adapters of claim 1, but does not teach the set of vNRUMIs is selected by a greedy approach to maximize edit distances among the vNRUMIs.
Glanville teaches a method maximizing edit distances between protein sequences using greedy approach (para [0441]-[0443] “In the case of generating one or more ensembles for the generation of a vaccine, specific algorithms and methods may be used…Provided sufficient residual diversity exists, additional rounds are further selected in the presence of heat, intercalating agents and other protein folding selective pressures. From the final selected pool of Ab+/stability+ members, a set of 100 antigen variants exhibiting maximal epitope dispersion (i.e. most different from one another) will be selected, based on 10,000 Monte Carlo random starts of greedy addition of greatest distance members from the source pool into the final selection set, using the aforementioned function for optimization (i.e. pick a random member, then keep adding new members that are as far away from all of the previously selected members in the set as possible, and as far away from seasonal wt strains as possible, until 100 members is reached”).
Zhou teaches a method of generating a set of barcodes for sequencing (Abstract), which prevents mistaking barcodes due to the errors introduced during sequencing by increasing edit distance (para [0005] “When designing a set of DNA barcodes, requiring a minimum number of substitutions, insertions, or deletions (or edit distance) to convert one barcode into another may be of great 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Evans, to maximize edit distances among the vNRUMIs, because greedy algorithms maximize diversity of sequences, and in order to improve distinctiveness of molecular barcode during sequencing process (para [0005] of Zhou).

Double Patenting
Claim 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,844,429 B2 in view of Evans. 
Regarding instant claims 1-26, the claims of the ‘429 patent also claim a set of sequencing adapters comprising a plurality of double-stranded polynucleotides (Claim 1 “A method for sequencing nucleic acid molecules from a sample, comprising (a) applying adapters to DNA fragments in the sample to obtain DNA-adapter products… wherein the adapters are obtained by: (iii) synthesizing the adapters each comprising a double-stranded hybridized region, a single-stranded 5′ arm, a single-stranded 3′ arm”),


However, Evans discloses a set of adaptors having vNRUMIs (para [0010]) configured to identify individual nucleic acid molecules in a sample for multiplex massively parallel sequencing (para [0191]; para [0005]; note massively parallel signature sequencing is multiplex).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify individual nucleic acid molecules in a sample for multiplex massively parallel sequencing, as taught by Evans, given finite number of identified, predictable sequencing solutions with reasonable success (para [0191]). See MPEP 2143 (I) E.
	
Regarding instant claim 31, the claims of the ‘429 patent also claim a method for sequencing nucleic acid molecules from a sample (Claim 1 “A method for sequencing nucleic acid molecules from a sample”), comprising 
(a) applying sequencing adapters to DNA fragments in the sample to obtain DNA- adapter products (Claim 1 “(a) applying adapters to DNA fragments in the sample to obtain DNA-adapter products”)), wherein each of the sequencing adapters comprises a double-stranded hybridized region, a single-stranded 5' arm, a single-stranded 3' arm, and at least one variable- length, nonrandom unique molecular index (vNRUMI) (Claim 1 “wherein the adapters are obtained by:… (iii) synthesizing the adapters each comprising a double-stranded hybridized region, a single-stranded 5′ arm, a single-stranded 3′ arm, and at least one vNRUMI of the set of vNRUMIs”) selected from a set of variable-length, nonrandom unique molecular indices (vNRUMIs) having two or more different molecular lengths (Claim 1 “wherein each adapter comprises a nonrandom unique molecular index, wherein nonrandom unique molecular indices of the adapters have at least two different molecular lengths and form a set of variable-length, nonrandom unique molecular indices (vNRUMIs)”), the set of vNRUMIs is configured to 
(b) amplifying the DNA-adapter products to obtain a plurality of amplified polynucleotides; (c) sequencing the plurality of amplified polynucleotides, thereby obtaining a plurality of reads associated with the set of vNRUMIs; (d) identifying, among the plurality of reads, reads associated with a same vNRUMI; and (e) determining a sequence of a DNA fragment in the sample using the reads associated with the same vNRUMI (Claim 1 “(b) amplifying the DNA-adapter products to obtain a plurality of amplified polynucleotides; (c) sequencing the plurality of amplified polynucleotides, thereby obtaining a plurality of reads associated with the set of vNRUMIs; (d) identifying, among the plurality of reads, reads associated with a same variable-length, nonrandom unique molecular index (vNRUMI); and (e) determining a sequence of a DNA fragment in the sample using the reads associated with the same vNRUMI.”).
 The claims of the ‘429 patent do not claim/disclose the set of vNRUMIs is configured to identify individual nucleic acid molecules in a sample for multiplex massively parallel sequencing.
However, Evans discloses a set of adaptors having vNRUMIs (para [0010]) configured to identify individual nucleic acid molecules in a sample for multiplex massively parallel sequencing (para [0191]; para [0005]; note massively parallel signature sequencing is multiplex).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637